In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00339-CV


                      IN THE INTEREST OF J.D. AND J.D., CHILDREN

                            On Appeal from the 251st District Court
                                    Randall County, Texas
        Trial Court No. 68,638-C, Honorable Jack M. Graham, Associate Judge Presiding

                                           March 17, 2021

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, O.D., appeals from the trial court’s order terminating his parental rights

to his children, J.D. and J.D., in a suit brought by the Department of Family and Protective

Services.1


        On appeal, O.D. contends that the trial court reversibly erred by failing to appoint

counsel to represent him at the termination hearing.2 The Department concedes that


        1
         To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West Supp. 2020); TEX. R. APP. P. 9.8(b). The mother’s parental rights were also
terminated in this proceeding. However, she is not a party to this appeal.
        2
         O.D., proceeding pro se, appealed the trial court’s order of termination. Because O.D. filed a
statement of inability to afford costs with this Court, we abated the appeal and remanded the cause to the
reversible error exists on this record in that O.D. was incarcerated for the entirety of the

case, his location was known, he filed a letter in opposition to termination a month before

the trial, and no inquiry was made to determine his indigency.                    In its briefing, the

Department cites to this Court’s opinion in In re J.M., 361 S.W.3d 734, 738-39 (Tex.

App.—Amarillo Feb. 1, 2012, no pet.), and, based on our holding in that case, concedes

the trial court reversibly erred.


        After reviewing the record, we agree the circumstances presented are sufficiently

similar to those in In re J.M. to require reversal here as well. Accordingly, we reverse the

order terminating O.D.’s parental rights and remand the case. Our mandate shall issue

forthwith. See TEX. R. APP. 18.6.


                                                                Per Curiam




trial court to determine whether O.D. is indigent and entitled to appointed appellate counsel. On remand,
the trial court found O.D. indigent and entitled to appointed appellate counsel.


                                                   2